Exhibit 10.24b

 

IPSCO Inc.

2005 Form 10-K

 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT made as of the 21st day of
February, 2006.

 

AMONG:

 

IPSCO INC. and IPSCO SASKATCHEWAN INC.

 

(collectively, the “Canadian Borrowers”)

 

- and -

 

IPSCO STEEL INC., IPSCO ENTERPRISES INC., and IPSCO STEEL (ALABAMA) INC.

 

(collectively, the “U.S. Borrowers”)

 

(the Canadian Borrowers and the U.S. Borrowers collectively, the “Borrowers”)

 

- and -

 

THE TORONTO-DOMINION BANK

 

(as “Agent”)

 

- and -

 

JPMORGAN CHASE BANK, N.A.

 

(as “Syndication Agent”)

 

- and -

 

THE TORONTO-DOMINION BANK, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, ROYAL BANK
OF CANADA, BANK OF AMERICA, N.A., BY ITS CANADA BRANCH, ABN AMRO BANK N.V.,
CANADA BRANCH, THE BANK OF NOVA SCOTIA and BANK OF MONTREAL, as Canadian
Lenders,

 

(collectively, “Canadian Lenders”)

 

- and -

 

--------------------------------------------------------------------------------


 

TORONTO DOMINION (TEXAS) LLC, JPMORGAN CHASE BANK, N.A., ROYAL BANK OF CANADA,
ACTING THROUGH A NEW YORK BRANCH, BANK OF AMERICA, N.A., ABN AMRO BANK N.V.,
WELLS FARGO BANK, NATIONAL ASSOCIATION, THE BANK OF NOVA SCOTIA, BY ITS ATLANTA
AGENCY, BANK OF MONTREAL, CHICAGO BRANCH and FIFTH THIRD BANK (CHICAGO)

 

(collectively, “U.S. Lenders”)

 

(the Canadian Lenders and the U.S. Lenders, collectively, the “Lenders”)

 

RECITALS:

 

A.                                                                                  
The Borrowers, the Agent, the Syndication Agent and the Lenders are parties to a
revolving credit agreement dated as of the 19th day of November, 2004, as
amended by a First Amendment to Revolving Credit Agreement made as of
February 3, 2006 (the “First Amendment”) (such credit agreement, as amended by
the First Amendment, the “Credit Agreement”).

 

B.                                                                                    
The Borrowers have requested that the Agent and the Lenders consent to
amendments to the Credit Agreement to amend the definition of “Material
Subsidiary” and to amend the financial covenant in Subparagraph 8.3(5)(ii).

 

C.                                                                                    
The Agent and the Lenders have unanimously agreed to consent to the amendments
as aforesaid on the terms and conditions set forth in this Agreement.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the covenants
and agreements herein contained, the parties hereto agree as follows:

 


ARTICLE 1
INTERPRETATION


 

1.1                                                                              
Definitions

 

For the purposes of this Agreement, capitalized terms that are not defined in
this Agreement have the meanings given to them in the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 


ARTICLE 2
REPRESENTATIONS AND WARRANTIES


 

2.1                                                                              
Confirmation

 

To induce the Agent and the Lenders to enter into this Agreement, the Borrowers
represent and warrant to each of the Agent and the Lenders that:

 

(A)                                  EACH OF THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS IS TRUE AND
CORRECT WITH THE SAME FORCE AND EFFECT AS IF MADE AS OF THE DATE HEREOF;

 

(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT ARE ALL WITHIN THE CORPORATE POWER AND AUTHORITY OF THE
BORROWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION OF EACH OF SUCH
PARTIES, AND ARE NOT IN CONTRAVENTION OF LAW OR THE TERMS OF THE CERTIFICATE OF
INCORPORATION, BY-LAWS OR OTHER CONSTATING OR ORGANIZATIONAL DOCUMENTATION OF
ANY OF SUCH PARTIES, OR ANY INDENTURE, AGREEMENT OR UNDERTAKING TO WHICH ANY OF
THE BORROWERS IS A PARTY OR BY WHICH ANY OF THEIR RESPECTIVE PROPERTY IS BOUND.
THE BORROWERS HAVE DULY EXECUTED AND DELIVERED THIS AGREEMENT AND THIS AGREEMENT
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH SUCH PARTY,
ENFORCEABLE AGAINST EACH SUCH PARTY BY THE AGENT AND THE LENDERS IN ACCORDANCE
WITH ITS TERMS; AND

 

(C)                                  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING UNDER THE CREDIT AGREEMENT, WHETHER BEFORE OR AFTER GIVING
EFFECT TO THIS AGREEMENT.

 


ARTICLE 3
AMENDMENTS TO CREDIT AGREEMENT


 

3.1                                                                              
Amendments

 

The parties hereto agree to amend the Credit Agreement as follows with effect as
of November 19, 2004:

 

(A)                                  SUBPARAGRAPH (I) OF THE DEFINITION OF
MATERIAL SUBSIDIARY SHALL BE DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:

 

3

--------------------------------------------------------------------------------


 

“(i)(A) except in the case of the U.S. Borrowers’ sales company IPSCO Sales Inc.
(a Delaware company) (“IPSCO Sales Inc.”), any Consolidated Subsidiary of IPSCO
having Tangible Assets in excess of 5% of Consolidated Tangible Assets or having
Revenue in excess of 5% of Consolidated Revenue, and (B) IPSCO Sales Inc. to the
extent it has Tangible Assets in excess of 5% of Consolidated Tangible Assets or
has Revenue in excess of 15% of Consolidated Revenue, determined in each case at
the end of the most recently completed Financial Quarter of IPSCO based on the
financial statements of IPSCO Consolidated delivered pursuant to Sections
8.1(1)(a) and 8.1(1)(b) and reflected in the Compliance Certificate delivered
pursuant to Section 8.1(1)(d) for the most recently completed Financial Quarter;
and”.

 

(B)                                 SUBPARAGRAPH 8.3(5)(II) SHALL BE AMENDED BY
DELETING THE FIGURE OF “90%” AND REPLACING IT WITH THE FIGURE OF “85%”.

 


ARTICLE 4
MISCELLANEOUS


 

4.1                                                                              
No Novations

 

Nothing in this agreement, nor in the Credit Agreement when read together with
this Agreement, shall constitute a novation, payment, re-advance, or a reduction
or termination in respect of the Total Outstandings.

 

4.2                                                                              
Ratification and Confirmation of Credit Documents

 

Except as specifically amended by this Agreement, the Credit Agreement and all
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed by the Borrowers.

 

4.3                                                                              
Reservation of Rights and Remedies

 

This Agreement shall not, except as expressly provided herein, operate as an
amendment or  waiver of any right or remedy of the Agent or the Lenders under
any of the Credit Documents nor constitute a waiver of any provision of the
Credit Documents. The Agent and the Lenders reserve all of their respective
rights to proceed to enforce their rights and remedies at any time and from time
to time in connection with any and all Defaults or Events of Default now
existing or hereafter arising.

 

4.4                                                                              
Reference in Credit Documents to Credit Agreement

 

Each reference in the Credit Documents to the “Credit Agreement” or any other
reference to the same effect shall mean and be a reference to the Credit
Agreement, as amended by this Agreement.

 

4

--------------------------------------------------------------------------------


 

4.5                                                                              
Fees, Costs and Expenses

 

Without limiting any provisions of the Credit Agreement, the Borrower agrees to
reimburse the Agent for all reasonable out-of-pocket fees and expenses,
including the reasonable fees and expenses of counsel, in connection with the
preparation, negotiation, execution and delivery of this Agreement and the
documents contemplated hereby.

 

4.6                                                                              
Counterparts

 

This Agreement may be executed in facsimile counterparts and when each Party has
executed a counterpart, each such counterpart shall be deemed to be an original
and all of such counterparts each taken together shall constitute one and the
same agreement.

 

4.7                                                                              
Credit Documents

 

This Agreement constitutes a Credit Document.

 

4.8                                                                              
Governing Law

 

This Agreement is governed by, and is to be construed and interpreted in
accordance with, the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

 

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officer thereunto duly authorized, on the date first above
written.

 

 

 

IPSCO INC.

 

 

 

 

Per:

/s/ Leslie T. Lederer

 

 

Authorized Signing Officer

 

 

Per:

/s/ Gregory R. Burnett

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

 

 

IPSCO SASKATCHEWAN INC.

 

 

 

 

Per:

/s/ Leslie T. Lederer

 

 

Authorized Signing Officer

 

 

Per:

/s/ Gregory R. Burnett

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

IPSCO STEEL INC.

 

 

 

 

Per:

/s/ Leslie T. Lederer

 

 

Authorized Signing Officer

 

 

Per:

/s/ Gregory R. Burnett

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

IPSCO ENTERPRISES INC.

 

 

 

 

Per:

/s/ Leslie T. Lederer

 

 

Authorized Signing Officer

 

 

Per:

/s/ Gregory R. Burnett

 

 

 

Authorized Signing Officer

 

S1

--------------------------------------------------------------------------------


 

 

IPSCO STEEL (ALABAMA) INC.

 

 

 

 

Per:

/s/ Leslie T. Lederer

 

 

Authorized Signing Officer

 

 

Per:

/s/ Gregory R. Burnett

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

 

 

THE TORONTO-DOMINION BANK, as
Agent

 

 

 

 

Per:

/s/ Wayne N. Shiplo

 

 

Authorized Signing Officer

 

 

Per:

 

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Syndication Agent

 

 

 

 

Per:

/s/ Jeffrey Coleman

 

 

Authorized Signing Officer

 

 

Per:

 

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

THE TORONTO-DOMINION BANK,

 

as Lender to Canadian Borrowers

 

 

 

 

Per:

/s/ illegible signature

 

 

Authorized Signing Officer

 

 

Per:

/s/ Edward A. Hopkinson

 

 

 

Authorized Signing Officer

 

S2

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH as Lender to Canadian
Borrowers

 

 

 

 

Per:

/s/ Jeffrey Coleman

 

 

Authorized Signing Officer

 

 

Per:

 

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA, as Lender to
Canadian Borrowers

 

 

 

 

Per:

/s/ illegible signature

 

 

Authorized Signing Officer

 

 

Per:

 

 

 

 

Authorized Signing Officer

 

 

 

 

 

BANK OF AMERICA N.A., BY ITS
CANADA BRANCH, as Lender to Canadian
Borrowers

 

 

 

 

Per:

/s/ Nelson Lam

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

 

 

 

 

ABN AMRO BANK N.V., CANADA
BRANCH, as Lender to Canadian Borrowers

 

 

 

 

Per:

/s/ Lawrence J. Maloney

 

 

Authorized Signing Officer

 

 

Per:

/s/ H. Bayu Budiatmanto

 

 

 

Authorized Signing Officer

 

S3

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as Lender to
Canadian Borrowers

 

 

 

 

Per:

/s/ illegible signature

 

 

Authorized Signing Officer

 

 

Per:

/s/ Rob Kleinman

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

BANK OF MONTREAL, as Lender to
Canadian Borrowers

 

 

 

 

Per:

/s/ illegible signature

 

 

Authorized Signing Officer

 

 

Per:

 

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

TORONTO DOMINION (TEXAS) LLC,

 

as Lender to U.S. Borrowers

 

 

 

 

Per:

/s/ illegible signature

 

 

Authorized Signing Officer

 

 

Per:

 

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender to U.S. Borrowers

 

 

 

 

Per:

/s/ Jeffrey Coleman

 

 

Authorized Signing Officer

 

 

Per:

 

 

 

 

Authorized Signing Officer

 

S4

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, ACTING
THROUGH A NEW YORK BRANCH, as
Lender to the U.S. Borrowers

 

 

 

 

Per:

/s/ illegible signature

 

 

Authorized Signing Officer

 

 

Per:

 

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Lender to the
U.S. Borrowers

 

 

 

 

Per:

/s/ Sharon Burks Horos

 

 

Authorized Signing Officer

 

 

Per:

 

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

ABN AMRO BANK N.V., as Lender to the
U.S. Borrowers

 

 

 

 

Per:

/s/ Lawrence J. Maloney

 

 

Authorized Signing Officer

 

 

Per:

/s/ H. Bayo Budiatmanto

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Lender to the U.S.
Borrowers

 

 

 

 

Per:

/s/ illegible signature

 

 

Authorized Signing Officer

 

 

Per:

/s/ illegible signature

 

 

 

Authorized Signing Officer

 

S5

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, BY ITS
ATLANTA AGENCY, as Lender to the U.S.
Borrowers

 

 

 

 

Per:

/s/ William E. Zarrett

 

 

Authorized Signing Officer

 

 

Per:

 

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

BANK OF MONTREAL, CHICAGO
BRANCH, as Lender to the U.S. Borrowers

 

 

 

 

Per:

/s/ illegible signature

 

 

Authorized Signing Officer

 

 

Per:

 

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

 

 

FIFTH THIRD BANK (CHICAGO), as
Lender to the U.S. Borrowers

 

 

 

 

Per:

/s/ illegible signature

 

 

Authorized Signing Officer

 

 

Per:

 

 

 

 

Authorized Signing Officer

 

S6

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND CONFIRMATION

 

Each of the undersigned parties, all of whom granted guarantees of the
obligations of IPSCO Inc. under the Credit Agreement pursuant to guarantees made
the 19th day of November, 2004 (the “Guarantees”), for the benefit of the Agent
and the Lenders, hereby (a) consents to the execution and delivery of the Second
Amendment to Revolving Credit Agreement (the “Second Amendment”), and
(b) acknowledges and agrees that the Guarantees granted by each of them as
aforesaid are, and shall remain, in full force and effect after giving effect to
the Second Amendment.

 

DATED this 21st day of February, 2006.

 

 

 

 

IPSCO ENTERPRISES INC.

 

 

 

 

 

 

Per:

/s/ Leslie T. Lederer

 

 

 

 

(Authorized Signing Officer)

 

 

 

 

 

 

 

 

 

 

 

 

IPSCO SASKATCHEWAN INC.

 

 

 

 

 

 

Per:

/s/ Leslie T. Lederer

 

 

 

 

(Authorized Signing Officer)

 

 

 

 

 

 

 

 

 

 

 

 

IPSCO STEEL (ALABAMA) INC.

 

 

 

 

 

 

Per:

/s/ Leslie T. Lederer

 

 

 

 

(Authorized Signing Officer)

 

 

 

 

 

 

 

 

 

 

 

 

IPSCO STEEL INC.

 

 

 

 

 

 

Per:

/s/ Leslie T. Lederer

 

 

 

 

(Authorized Signing Officer)

 

--------------------------------------------------------------------------------


 

 

 

IPSCO RECYCLING INC.

 

 

 

 

 

 

Per:

/s/ Leslie T. Lederer

 

 

 

 

(Authorized Signing Officer)

 

 

 

 

 

 

 

 

 

 

 

 

IPSCO TUBULARS INC.

 

 

 

 

 

 

Per:

/s/ Leslie T. Lederer

 

 

 

 

(Authorized Signing Officer)

 

 

 

 

 

 

 

 

 

 

 

 

IPSCO MINNESOTA INC.

 

 

 

 

 

 

Per:

/s/ Leslie T. Lederer

 

 

 

 

(Authorized Signing Officer)

 

 

 

 

 

 

 

 

 

 

 

 

IPSCO TEXAS INC.

 

 

 

 

 

 

Per:

/s/ Leslie T. Lederer

 

 

 

 

(Authorized Signing Officer)

 

2

--------------------------------------------------------------------------------